Order filed January 18, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00927-CV
                                    ____________

                     KIMBERLY WOODFORK, Appellant

                                        V.

                        BANK OF AMERICA, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1018590

                                    ORDER

      Appellant’s brief was due January 4, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits her brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before February 19, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM